DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
  The amendment done to claim 8 with the inclusion of “a circuit response between the input port and the output port and configured from the serial configuration and the parallel configuration to achieve a transmission loss of less than 2.5 dB (§0182) from a pass band having a characteristic frequency centered around 6.530 GHz and having a bandwidth from 5.935 GHz to 7.125 GHz such that the characteristic frequency centered around 6.535 GHz is tuned from a lower frequency ranging from about 5.9 GHz to 6.4 GHz. (§0010)” Refers to a very specific center frequency along with a frequency bandwidth which is relatively wide and none of the prior arts closely teaches similar bandwidth and center frequency with the tuning range as claimed.
Quayle Action
This application is in condition for allowance except for the following formal matters:
Due to the absence of any independent claim, the allowance of the application can not be finalized as is. The applicant is advised to choose claim 8 as independent and add preamble --A multi-stage matching network filter circuit device comprising a bulk acoustic wave (BAW) resonator device,-- and cross out 
Please note applicant was reminded of the issue by the office in a notice as it was erroneously filed with no independent claim on May 5, 2022 and the subsequent filing of May 11, 2022 still had no independent claim. Since then repeated attempt to address this issue through examiner’s amendment have been failed even after waiting for two weeks for response from the applicant. Hence this Quayle action has been processed.    
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843